Citation Nr: 0734775	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by chest pain.  

2.	Entitlement to service connection for hypoglycemia.  

3.	Entitlement to service connection for carpal tunnel 
syndrome.  

4.	Entitlement to service connection for a chronic 
gastrointestinal disorder.  

5.	Entitlement to service connection for a cervical spine 
disorder.  

6.	Entitlement to service connection for a lumbar spine 
disorder.  

7.	Entitlement to service connection for a left shoulder 
disorder.  





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1984.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The appellant's request for a Central Office hearing was 
received by VA prior to the Board's March 20, 2007 decision, 
but was not associated wit the claims file until after the 
decision had been issued.  The appellant appeared at the 
subsequently scheduled hearing.


CONCLUSION OF LAW

The Board inadvertently failed to provide the appellant due 
process of law before entering its March 20, 2007 decision 
denying service connection for a disability manifested by 
chest pain, carpal tunnel syndrome, and a chronic 
gastrointestinal disorder by its prejudicial failure to 
afford the appellant her requested Central Office hearing.  
38 C.F.R. § 20.904(a)(3) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's request for a Central Office hearing was 
received by VA prior to the Board's March 20, 2007, decision, 
but was associated with the claims file thereafter. 
Consequently, the Board directed in July 2007 that a Central 
Office hearing be scheduled and that the March 20, 2007, 
decision be vacated should the appellant appear at the 
hearing.  The appellant appeared at a Central Office hearing.

An appellate decision may be vacated by the Board at any time 
on the Board's own motion when there has been a denial of due 
process such as when there was a prejudicial failure to 
afford the appellant a personal hearing.  See 38 C.F.R. 
§ 20.904(a)(3) (2007).  As there was such a failure in the 
present case and the appellant appeared for the subsequently 
scheduled hearing, a vacate of the Board's March 20, 2007, 
decision is warranted.  The appellant's appeal will be 
considered de novo and that decision will be entered as if 
the March 20, 2007 decision by the Board had never been 
issued.


ORDER

The Board's March 20, 2007 decision is vacated.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


